DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 29 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejections under 35 U.S.C. § 103, the examiner respectfully disagrees. More specifically, the applicant argues independent claim 1 with respect to the combination of Spreadtrum Communications (i.e., “3GPP”) (Of Record) in view of Gao (Of Record), and further in view of Zhou (Of Record). 

For example, the applicant argues on (Pg. 8 of the remarks), that the claim features in independent claim 1 of, “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, the SS block group comprises M first SS blocks, and the M is a positive integer greater than or equal to 1” are not disclosed in 3GPP. However the examiner respectfully disagrees. 

3GPP discloses the claim feature of “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position”, (3GPP, see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported). For example, the “SS-offset 1” in Fig. 1 of 3GPP may be reasonably interpreted as the claimed “first time domain offset information” which indicates an offset of a position (see 3GPP, Fig. 1 i.e., beginning position between the pair of adjacent SS blocks…beginning position of the first synchronization signal 1 of the SS block group 1-2-3-4 or beginning position of fourth synchronization signal of SS block group 4-3-2-1) of time domain resources of a synchronization signal (SS) block group (3GPP i.e., first synchronization signal (SS) block group with beam sweeping order of beams 1-2-3-4 may be a SS block group) relative to a predetermined position (see Fig. 1 & Pg. 2 Para 3 i.e., “SS-offset is the offset between a pair of adjacent SS block for one specific beam” (i.e., “positions between a pair of adjacent SS blocks for one specific beam includes a “predetermined position” relative to a SS block group)).

3GPP discloses the claim feature of “the SS block group comprises M first SS blocks”, (3GPP, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

3GPP discloses the claim feature of “and the M is a positive integer greater than or equal to 1”, (3GPP, see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2). 

With respect to the claim feature in claim 1 of “the M is a positive integer greater than or equal to 1”, since the value of M may be interpreted as being equal to 1, one synchronization signal (SS) block may be interpreted as the claimed “synchronization signal (SS) block group”.  Therefore  with respect to the teachings of 3GPP in Fig. 1, a single synchronization signal block may be interpreted as a “synchronization signal (SS) block group”. 

The applicant argues on (Pg. 8 of the remarks) that the last paragraph of Pg. 2 of 3GPP states that “the UE would detect and measure different offset time between PSS and SSS for its best SS block” and that since the UE would detect and measure different offset time between two SS blocks of two adjacent SS bursts, such teaching differs from claim 1 since the network device generates and sends the “first time domain offset information” to the terminal and thus, there is no need for the terminal to detect and measure the “first time domain offset information”. 

However in 3GPP a network device does generate and send time domain position indication information comprising “first time domain offset information” to the terminal (3GPP, see Pg. 2 last paragraph i.e., information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block & Pg. 3 i.e., Here, toff is the offset time between a pair of PSS and SSS for one specific beam. Different sweeping order causes different toff for each beam, and different toff implicitly indicates the SS block index and the beam ID, e.g., if the offset time that equals toff1 is reported, the UE can determine that the SS block index is 1 and the beam ID is 1 as well). Therefore (Pg. 3) of 3GPP suggests that the SS-offset or toff is reported to the UE and therefore the UE receives the “first time domain offset information” for obtaining the SS block index and corresponding beam ID in order to get the frame timing (see Pg. 2 last paragraph i.e., Based on the offset time, the UE would derive the SS block index, the beam ID and get the frame timing & Pg. 3 i.e., if the offset time that equals toff1 is reported, the UE can determine that the SS block index is 1 and the beam ID is 1 as well). While the last paragraph of Pg. 2 of 3GPP discloses the UE would detect and measure different offset time between PSS and SSS for its best SS block, the UE still detects the offset time and Pg. 3 suggests that the offset time such as toff1 is reported so that the UE can determine the SS block index and the Beam ID (see Pg. 3 if the offset time that equals toff1 is reported, the UE can determine that the SS block index is 1 and the beam ID is 1 as well). Therefore the offset time that equals toff1 that is reported so that the UE can determine that the SS block index is 1 and the beam ID is 1 as disclosed on (Pg. 3) of 3GPP may be “first time domain offset information” that is received by the UE. 

For the reasons explained 3GPP does disclose the claim feature argued by the applicant of “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, the SS block group comprises M first SS blocks, and the M is a positive integer greater than or equal to 1” in claim 1. 

In regards to the applicants second argument raised on (Pg. 8 of the remarks), the applicant argues that secondly, per 3GPP, “SS-Offset 1” and the “SS-offset 2” are related to different beams and are the offsets of different SS blocks relative to different positions, meaning the reference position in 3GPP is changed for different offsets. However as previously mentioned, since claim 1 claims that the value of M may be interpreted as being equal to 1, one synchronization signal (SS) block may be interpreted as the claimed “synchronization signal (SS) block group”.  Therefore  with respect to the teachings of 3GPP in Fig. 1, a single synchronization signal block may be interpreted as a “synchronization signal (SS) block group”. Therefore the SS-offset 1 for a single synchronization signal block is the offset of a position of time domain resources of a SS block group relative to a predetermined position such as a predetermined position of synchronization signal block 4 in the adjacent SS burst which may be a fixed reference position, (see Fig. 1 & Pg. 2 Para 3 i.e., “SS-offset is the offset between a pair of adjacent SS block for one specific beam” (i.e., “positions between a pair of adjacent SS blocks for one specific beam includes a “predetermined position” relative to a SS block group)). 

Therefore 3GPP further discloses wherein the first time domain offset information is used for the terminal device to determine a time domain resource of each first SS block which may be a single SS block since M is a positive integer greater than or equal to 1 for the M first SS blocks (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing).

For the reasons explained 3GPP does disclose the claim feature argued by the applicant of “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, the SS block group comprises M first SS blocks, and the M is a positive integer greater than or equal to 1” and “a first time offset information being used for the terminal device to determine a time domain resource of each first SS block” as claimed in claim 1. 

In regards to the applicants arguments on (Pg.’s 9-10) of the remarks, the applicant argues that Gao (Of Record) does not disclose the claim features in claim 1 of, “wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block”. However the examiner respectfully disagrees. 

The claimed “time domain resource indication information” is used for indicating a target time domain resource comprising the time domain resources of the SS block group. Gao discloses target time domain resource which comprises time domain resources of a SS block group (see Para [0056] i.e., In the solution as proposed herein, the one or more synchronization signals are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals). Therefore the one or more synchronization signals may be interpreted as the claimed “SS block group”, especially since the SS block group comprising M first SS blocks where M is a positive integer that may be equal to 1 as claimed in claim 1. With respect to the time domain resources of a SS block group, Gao discloses a respective transmission time index for each synchronization signal is included in the information on synchronization signal transmission (Gao, see Para [0056]) and therefore such transmission time indexes for the synchronization signal may be interpreted as the time domain resources of the SS block group. Therefore the information indicated by the predetermined signal transmission pattern as disclosed in Gao which is used to indicate information on synchronization signal transmission such as the transmission time index for the synchronization signals (Gao, see Para [0056]), may be interpreted as the claimed target “time domain resource” because it indicates the time domain resources of the SS block group. 

Such information on synchronization signal transmission such as the transmission time index for the synchronization signals is time domain position indication information used to determine the time domain positions or time domain resource of each first SS block (Gao, see Para [0056] i.e., In the solution as proposed herein, the one or more synchronization signals are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals). 

Gao further discloses in Para [0063] i.e., “the predetermined signal transmission pattern includes a predetermined beam transmission pattern transmitted within a downlink transmission part of a subframe (Gao, Para [0063]). Therefore the predetermined signal transmission pattern which is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals as disclosed in Para [0056] of Gao, may be interpreted as the claimed “time domain resource indication information” used for indicating a target time domain resource comprising the time domain resources of the SS block group, (Gao, see Para [0056]). 

In regards to the applicants argument on (Pg. 9-10) of the remarks, the applicant argues that that a person of ordinary skill in the art understands “a predetermined signal transmission pattern” as including information of the data to be transmitted and not to be transmitted and therefore a person of ordinary skill in the art would understand the data to be transmitted and not to be transmitted in Gao as all indicated in the signal transmission pattern. However the examiner respectfully disagrees as Gao discloses the “predetermined signal transmission pattern” is used to indicate information synchronization signal transmission, like the transmission time index for the synchronization signals, (Gao, see Para [0056]). Gao further discloses in Para [0063] i.e., “the predetermined signal transmission pattern includes a predetermined beam transmission pattern transmitted within a downlink transmission part of a subframe (Gao, Para [0063]). Therefore the predetermined signal transmission pattern includes information of the synchronization signal to be transmitted (Gao, see Para [0056]). Para’s ([0026] & [0056]) of Gao does not mention anything about the information indicated in the predetermined signal transmission pattern including information on data “not to be transmitted” as argued by the applicant. Rather (Para’s [0026] & [0056]) of Gao discloses the predetermined signal transmission pattern indicates information on synchronization signal transmission.  

Therefore the signal transmission pattern disclosed in Gao can be used for determining a time domain resource of each first SS block (Gao, see Para [0056] i.e., In the solution as proposed herein, the one or more synchronization signals are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information on synchronization signal transmission, like the transmission time index for the synchronization signals) especially since the claimed first SS blocks may only require a single synchronization block since it is claimed in claim 1 that M is a positive integer that may be equal to 1. 

For the reasons explained Gao does disclose the claim features in claim 1 argued by the applicant of “wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block”.

In regards to the applicants arguments on (Pg. 10 of the remarks) regarding the claim features in claim 1 of, “wherein the time domain position indication information further comprises first quantity information, the first quantity information is used for indicating a value of the M; and…wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block” and the teachings of Zhou (Of Record), the examiner respectfully disagrees. More specifically the applicant argues (Para [0218]) of Zhou and states that “n is used to determine the resource element group”. The applicant further states that however, according to the features of claim 1, the first quantity information is used to indicate a quantity so that the network device can determine a time domain resource of each first SS block according to the quantity and other information and thus, n of Zhou cannot be equivalent to the first quantity information in claim 1. However the examiner respectfully disagrees and notes that claim 1 requires the terminal device to determine a time domain resource of each first SS block and not the network device as stated by the applicant. 

Further, the office action does not rely on “n” in Para [0218] of Zhou for teaching the claimed “first quantity information” but rather “Nss” which is a total quantity of synchronization signals (i.e., “value of M”) (Zhou, see Para [0218]) is interpreted as the claimed “first quantity information”.  Therefore the examiner respectfully disagrees with applicants argument that “n” of Zhou is equivalent to the first quantity information in claim 1. 

Zhou further discloses that a resource correspondence between a synchronization signal SSj and the resource element group REGi which includes the first quantity information “Nss” disclosed in (Para [0218]) of Zhou, is communicated from the base station to the user equipment (Zhou, see Para [0219]) for indicating the fixed resource correspondence between the synchronization signals and its respective resource element group REG (i.e., “time domain resource”). Therefore the user equipment will be able to determine the resource correspondence according to the received information including the first quantity information “Nss”, (Zhou, see Para’s [0216-0219]). Thus, the UE is able to determine a time domain resource for each first SS block according to the received quantity information “Nss” included in the resource correspondence. The resource element group (REG) in which a respective synchronization signal SS is transmitted on may be reasonably interprets as a “time domain resource” for the synchronization signal SS block. With broadest reasonable interpretation of the claim limitation “the first quantity information used by the terminal device to determine a time domain resource for each first SS block”, the received resource correspondence which includes first quantity information Nss by the UE is used as information for determining the resource correspondence or time domain resource of the synchronization signal block. 

The applicant further argues on (Pg. 10 of the remarks) Nss of Zhou is a total quantity of synchronization signals, but “the first quantity information” in claim 1 is a quantity of SS blocks in a SS block group and therefore “Nss” is different from the “first quantity information in claim 1”, however the examiner respectfully disagrees. The synchronization signals disclosed in Zhou may be each respectively referred to as a synchronization signal (SS) block. Zhou further discloses in Para [0216] The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. Therefore such synchronization signal set disclosed in (Para [0216]) may refer to or be interpreted as a synchronization signal (SS) block group. Furthermore, as previously explained, with respect to the claim feature in claim 1 of “the M is a positive integer greater than or equal to 1”, since the value of M may be interpreted as being equal to 1, one synchronization signal (SS) block may be interpreted as the claimed “synchronization signal (SS) block group”. Therefore  with respect to the teachings of Zhou, a single synchronization signal may be interpreted as a “synchronization signal (SS) block group”.  
For the reasons explained Zhou does disclose the claim features in claim 1 of “wherein the time domain position indication information further comprises first quantity information, the first quantity information is used for indicating a value of the M; and…wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block”.

In regards to the applicants arguments that independent claim 1 requires, “the first time domain offset information, the time domain resource indication information, and the first quantity information are used for the terminal device to determine a time domain resource of each first SS block”, the applicant states that the three types of information are all needed to determine resource of each SS block, however the three types of information disclosed in the teachings of 3GPP, Gao, and Zhou have been shown to each be used in order to determine the time domain resource of each SS block. The applicant argues that the office action fails to sufficiently articulate a finding that there is some teaching, suggestion, or motivation to combine 3GPP, Gao, and Zhou. However the office action has shown motivation to combine the references. The applicant states that one of ordinary skill in the art would have no motivation to combine 3GPP, Gao, and Zhou to arrive the whole solution presented in claim 1. However the examiner respectfully disagrees as each type of information disclosed in each of the references is used for efficiently determining the time domain resource of the SS block, thus one of ordinary skill in the art would be motivated to combine the teachings of the references for sending time domain position indication information used for efficiently determining the time domain resource of the SS block. For the reasons explained the rejection of claim 1 is maintained over the combination of 3GPP in view of Gao, and further in view of Zhou. Independent claims 11, 20, and 30 which recite features similar to claim 1, are also maintained over the prior art. The dependent claims remain rejected over the prior art (Of Record) based on their dependence to the independent claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1, 11-13, 20-22, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP” in view of Gao et al. US (2019/0229961), and further in view of Zhou et al. US (2019/0222288). 

Regarding Claim 1, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: generating, by a network device, time domain position indication information, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and sending, by the network device, the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2), and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

wherein the first time domain offset information is used for the terminal device to determine a time domain resource of each first SS block (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

(Gao suggests the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process, (see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

Zhou discloses a UE receiving first quantity information, (see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 11, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: receiving, by a terminal device, time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and determining, by the terminal device, a time domain resource of each first SS block according to the first time domain offset information, (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported).

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

(Gao suggests the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process, (see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

Zhou discloses a UE receiving first quantity information, (see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 20, 3GPP discloses a network device (see Pg. 2 i.e., gNB), comprising a processor (see Pg. 2 i.e., gNB will comprise a processor) and a transceiver(see Pg. 2 i.e., gNB will comprise a transceiver), wherein the processor is used for generating time domain position indication information, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the transceiver is used for sending the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”).

And wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2).


wherein the first time domain offset information is used for the terminal device to determine a time domain resource of each first SS block (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

(Gao suggests the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process, (see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

Zhou discloses a UE receiving first quantity information, (see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 

Regarding Claim 30, 3GPP discloses a terminal device (see Pg. 2 i.e., UE), comprising a processor (see Pg. 2 i.e., UE comprises a processor) and a transceiver (see Pg. 2 i.e., UE comprises a transceiver), wherein the transceiver is used for receiving  time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the processor is used for determining a time domain resource of each first SS block according to the first time domain offset information,  (see Fig.’s 1-2 & Pg. 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

And wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…”& Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

wherein the first time domain offset information is used for the terminal device to determine a time domain resource of each first SS block (see Pg. 1 i.e., indicating mechanism for the time index (i.e., “time domain resource”) of SS-block, Section 2 Discussions i.e., frame timing is determined by the detection of SS, of which the resource location is unique…Pg. 2 i.e., By such operation, the UE would detect and measure different offset time for its best SS block signals between two different SS bursts (e.g., two adjacent bursts). Based on the offset time, the UE can derive the SS block index thus get the frame timing (i.e., “time domain resource”)…different SS-offset implicitly indicates the SS block index…Based on the offset time, the UE would derive the SS block index, the Beam ID, and get the frame timing)

3GPP does not disclose the claim features of wherein the time domain position indication information further comprises time domain resource indication information, the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Gao et al. US (2019/0229961).

Gao discloses time domain position indication information further comprises time domain resource indication information, (see Para’s [0018] i.e., The method may comprise transmitting a signal set containing one or more synchronization signals (i.e., “synchronization signal (SS) block group”), wherein the one or more synchronization signals are transmitted in a predetermined signal transmission pattern (i.e., “synchronization signal (SS) block group”) within a signal transmission period, and wherein the predetermined signal transmission pattern indicates information (i.e., position information such as “time domain resource indication information”) on synchronization signal transmission, [0019] i.e., the UE receives a signal set containing one or more synchronization signals…to obtain information (i.e., “time domain resource indication information”) on synchronization signal transmission indicated by the predetermined signal transmission pattern & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group, (see Para’s  [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information (i.e., indicates “target time domain resource” comprising time domain resources of the SS block group such as the transmission time index of each of the synchronization signals) on synchronization signal transmission like transmission time index, [0055-0056] i.e., In the solution as proposed herein, the one or more synchronization signals (i.e., “synchronization signal (SS) block group”) are transmitted in a predetermined signal transmission pattern within a signal transmission period, and wherein the predetermined signal transmission pattern is used to indicate information (i.e., “target time domain resource”) on synchronization signal transmission, like the transmission time index (i.e., “time domain resources of the SS block group”) for the synchronization signals. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like the transmission time index, [0077] i.e., transmission time offset indicates the information on synchronization signal transmission, & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

and wherein the time domain resource indication information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0018-0019], [0026] i.e., wherein the predetermined signal transmission pattern indicates information on synchronization signal transmission. In such a way, it is possible to use the signal transmission pattern to indicate information on synchronization signal transmission like transmission time index, [0055-0056] i.e., the UE will detect the synchronization signal position in the time domain according to the obtained information on transmission time index (i.e., “time domain resource”) for the synchronization signals (i.e., time domain resource of each synchronization signal will be obtained according to the transmission time index), & [0099] i.e., the information on synchronization signal transmission comprises one or more of: transmission time index)

(Gao suggests the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process, (see Para’s [0026] & [0055-0056])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP to further comprise the time domain resource indication information disclosed in Gao who discloses the time domain resource indication information is used for indicating a target time domain resource comprising time domain resource of an SS block group used for the terminal device to determine a time domain resource of each first SS block because the motivation lies in Gao that the obtained information on the synchronization signal transmission such as the transmission time index allows the UE to determine the exact time index of the position of the received synchronization signal, which is useful especially for an initial access process. 

The combination of 3GPP in view of Gao does not disclose the claim features of wherein the time domain position indication information further comprises first quantity information, and the first quantity information is used for indicating a value of the M; and wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block. However the claim features would be rendered obvious in view of Zhou et al. US (2019/0222288). 

Zhou discloses a UE receiving first quantity information, (see Para’s [0216] i.e., The synchronization signal set includes two synchronization signals: a first synchronization signal SS1 and a second synchronization signal SS2. In this case, the communication signal transmitted on the first resource element group corresponds to the first synchronization signal SS1, and the communication signal transmitted on the second resource element group corresponds to the second synchronization signal SS2, [0217] i.e., Optionally, a resource correspondence between a synchronization signal SSj and the resource element group REGi, may also be: i.e., formula (5) & [0218] i.e., where Nss is a total quantity of synchronization signals (i.e., “first quantity information”), & [0219] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI)

and the first quantity information is used for indicating a value of the M; (see Para’s [0217-0218] i.e., where Nss (i.e., “value of M”) is a total quantity of synchronization signals).

wherein the first quantity information is used for the terminal device to determine a time domain resource of each first SS block (see Para’s [0216-0220] i.e., the correspondence may be notified to the user equipment, for example, may be notified by using a broadcast message, or higher layer signaling such as RRC signaling, or downlink control information DCI…i.e., the fixed resource correspondence between each of the synchronization signals and REG (i.e., “time domain resource”) will be determined by the UE based on the received correspondence notified from the base station)

(Zhou suggests the correspondence received by the UE which includes a total quantity Nss of synchronization signals (see Para’s [0217-0219]) is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource, (see Para’s [0216-0220])

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the time domain position indication information disclosed in 3GPP in view of Gao to further comprise information such as the first quantity information disclosed in Zhou who discloses a resource correspondence between synchronization signals of a synchronization signal set and respective resource element groups is notified to the UE because the motivation lies in Zhou that the resource correspondence received by the UE which includes a total quantity Nss of synchronization signals, is used by the UE for determining the fixed resource correspondence between the synchronization signals and the resource element groups (REGs) for efficiently receiving the synchronization signal on its respective time domain resource according to the resource correspondence. 




3.	Claims 7-8, 17-18, 26-27, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP” in view of Gao et al. US (2019/0229961), and further in view of Zhou et al. US (2019/0222288) as applied to claims 1, 11, 20, and 30 above, and further in view of KOSKELA et al. US (2019/0387441).  
  
Regarding Claims 7 and 26, the combination of 3GPP in view of Gao, and further in view of Zhou discloses the method and network device according to claims 1 and 20, wherein the M first SS blocks correspond to a first cell (3GPP, see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks), and the method further comprises: determining, by the network device, a position of a time domain resource of each first SS block, (3GPP, see Fig. 1 & Pg. 2 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3)

wherein a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3). 

and the N is a positive integer greater than or equal to 1 (3GPP, see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3)

The combination of 3GPP in view of Gao, and further in view of Zhou does not disclose wherein the N second SS blocks correspond to a second cell, the second cell is a neighbor cell of the first cell. However the claim feature would be rendered obvious in view of KOSKELA et al. US (2019/0387441).    
KOSKELA discloses N second SS blocks correspond to a second cell, (see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

the second cell is a neighbor cell of the first cell (see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP in view of Gao, and further in view of Zhou to correspond to a second cell as disclosed in KOSKELA who discloses each cell including a second cell uses a number of SS-blocks for performing communication because the motivation lies in KOSKELA for performing handover over of the user device from a source cell to a neighboring cell which provides better cell quality resulting in achieving better communication quality for the user device.  

Regarding Claims 8 and 27, the combination of 3GPP in view of Gao, further in view of Zhou, and further in view of KOSKELA discloses the method and network device according to claims 7 and 26, wherein the position of the time domain resource of the each first SS block and a position of a time domain resource of each second SS block in the N second SS blocks have no overlap, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

Regarding Claims 17 and 36, the combination of 3GPP in view of Gao, and further in view of Zhou discloses the method and the terminal device according to claims 11 and 30, wherein the M first SS blocks correspond to a first cell, (3GPP, see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks)

and a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

and the N is a positive integer greater than or equal to 1,  (3GPP, see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3). 

The combination of 3GPP in view of Gao, and further in view of Zhou does not disclose wherein the N second SS blocks correspond to a second cell, the second cell is a neighbor cell of the first cell. However the claim feature would be rendered obvious in view of KOSKELA et al. US (2019/0387441).    

KOSKELA discloses N second SS blocks correspond to a second cell, (see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

the second cell is a neighbor cell of the first cell (see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP in view of Gao, and further in view of Zhou to correspond to a second cell as disclosed in KOSKELA who discloses each cell including a second cell uses a number of SS-blocks for performing communication because the motivation lies in KOSKELA for performing handover over of the user device from a source cell to a neighboring cell which provides better cell quality resulting in achieving better communication quality for the user device.  

Regarding Claims 18 and 37, the combination of 3GPP in view of Gao, further in view of Zhou, and further in view of KOSKELA discloses the method and terminal device according to claims 17 and 36, wherein the position of the time domain resource of the each first SS block and a position of a time domain resource of each second SS block in the N second SS blocks have no overlap, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461